         Case 1:19-cv-01348-EMR Document 21 Filed 11/20/20 Page 1 of 1




          In the United States Court of Federal Claims


 PETRINA SMITH,

                  Plaintiff,

                       v.                                 No. 19-cv-1348 C

 THE UNITED STATES,                                       Filed: November 20, 2020

                  Defendant.



                                            ORDER

        On November 20, 2020, the parties filed a third joint motion to amend the preconditional
certification discovery and motion briefing schedule. See ECF No. 20. In that motion, the parties
requested a 90-day extension of time as to the deadlines established by this Court’s September 1,
2020 Scheduling Order. Id. For good cause shown, the parties’ motion to amend the schedule is
GRANTED. The parties shall proceed as follows:

       1. Pre-conditional certification discovery shall be completed by March 2, 2021.

       2. Plaintiff’s motion for conditional certification shall be filed by March 9, 2021.

       3. Defendant’s opposition to Plaintiff’s motion for conditional certification shall be filed
          by April 7, 2021.

       4. Plaintiff’s reply in support of her motion for conditional certification shall be filed by
          April 21, 2021.

       5. Parties shall file a joint status report providing the Court with a proposal for further
          proceedings no later than 14 days after the date the Court issues a decision regarding
          conditional certification of this matter as a collective action.

        IT IS SO ORDERED.

                                                               s/Eleni M. Roumel
                                                              ELENI M. ROUMEL
                                                                   Chief Judge
